Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed January 31, 2022 has been entered and made of record. Claims 37, 42-46, 51 have been amended; and claims 55-56 have been added. Claims 1-56 are pending in this application.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
-- Applicant asserted, (Pages 14-15) that Yu is not concerned with the 
optoacoustic imaging, and it cannot be fairly maintained that an analysis process described by Yu could or would be added to Stavros.
The Examiner respectfully disagrees, for the following reasons:
It should be noted that Stavros clearly discloses all limitations of claim 1, (see 
the non-Final Action for more details), except the limitation: “applying the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion”. However, Yu et al, clearly discloses using supervised machine learning algorithms (such as neural network, support vector machine, classification tree) or unsupervised clustering algorithms, such as training neural network, “classification model”, (i.e., classification model), using a data set comprising a plurality In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yu et al is concerned with the pathology prediction based on training the neural network, “classification model”, with known feature scores, which could be reasonably pertinent to the “applying the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion”, as claimed, (i.e., a particular problem with which the applicant was concerned). Thus, the combination Stavros and Yu et al, was proper.

-- Applicant further asserted, (Page15) that Yu’s analysis is not based on 
“feature scores in connection with at least the boundary zone and peripheral zone” of an US/OA image. 
However, the Examiner respectfully disagrees, because Stavros et al discloses obtaining a plurality of images of a volume of tissue produced by various imagining technologies including but not limited to MRI, CT Scan, X-ray, Ultrasound, Optoacoustic, 

-- Applicant further asserted, (Page15) that “Stavros does not obtain any of the foregoing measurements from a TPEF or SHG image, and not from an ultrasound image or from an OA image. Therefore, the person of ordinary skill would have no reason to modify Stavros based on Yu. Further, to be combined, the resulting combination would utilize Yu’s measurements from the TPEF and SHG images to determine the stage of fibrosis in the liver. Yu’s use of TPEF and SHG “measurements” has nothing to do with “feature scores” in connection with at least the boundary zone and peripheral zone of the first image and would not apply feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion”.
However, The Examiner respectfully disagrees, because Stavros clearly discloses obtaining a plurality of images of a volume of tissue produced by various imagining technologies including but not limited to MRI, CT Scan, X-ray, Ultrasound, Optoacoustic, [i.e., obtaining at least US/OA image], (Par. 0035-0036). Further, in response to Applicant’s arguments that the resulting combination would utilize Yu’s measurements 

For the reasons stated above, the rejection of claims 1 and 19, and their dependent claims was proper and it is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 15, 19-21, 27-29, 33, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al, (US-PGPUB 2016/0343132) in view of Yu et al, (US-PGPUB 2013/0030305)

In regards to claim 1, Stavros discloses a system for analyzing at least one of 
ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: 
a display, (107 in Fig. 1), configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the first image implicitly overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone, (see at least: Fig. 1, and Par. 0035-0036, obtaining a plurality of images of a volume of tissue and spatially aligns the images, including images produced by various imagining technologies including but not limited to MRI, CT Scan, X-ray, Ultrasound, Optoacoustic, [i.e., obtaining at least one of OA images or US images], and the diagnosis support sub-system 105 is capable of presenting images and other output to an observer via a display device 107, [i.e., displaying at least a first image from at least one of OA images or US images]. Further. Par. 0038, discloses that the operator may Par. 0061-0062, disclose that the image has been segmented into three zones. The white "tumoral" curve segments the image into an internal zone corresponding to the interior or central nidus of the represented tumor and an external zone corresponding to regions of the represented volume external to the central nidus of the represented tumor, and the blue "peritumoral" curve further segments the external (or exterior) zone into a boundary (or peritumoral) zone and a peripheral zone, [i.e., the first image implicitly overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone]); 
a graphical user interface (GUI), (see at least: Fig. 6, and Par. 0113, the operator is presented with a graphical user interface ("GUI") such as the interface reflected in FIG. 6); 
memory configured to store program instructions; and one or more processors configured to execute the programmable instructions, (see at least: Par. 0034, the system 100 is implemented on a standalone system or general-purpose computer, [i.e., general purpose computer implicitly comprises memory and one or more processors), to: 
obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image, (Par. 0072-0079, the interior region and the peripheral region of 
output the at least one of the prognostic result or predictive result, (see at least: Par. 0143, a classification vector is formed by the scoring of each feature, where the classification vector corresponds to a prediction of the classification for the lesion, [i.e., generating at least one of the prognostic result or predictive result]. Further, in Par. 0046-0047, the diagnosis supports sub-system 105 causes the display device 107 to highlight or otherwise annotate portions of images of the volume that the diagnosis support sub-system 105 used to evaluate each feature in the volume. The diagnosis support sub-system 105 may then solicit the user's evaluation of the feature or other input, and the user may use the sub-system 105's annotating to reach the user's own conclusions about each feature, where the user may correct or augment one of the boundary curves used to define the periphery of the lesion and the diagnosis support sub-system 105 re-evaluates on or more features of the lesion based on the corrected periphery, [i.e., output the at least one of the prognostic result or predictive result]).
Stavros et al does not expressly disclose applying the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion.
 using supervised machine learning algorithms (such as neural network, support vector machine, classification tree) or unsupervised clustering algorithms, such as training neural network, “classification model”, using a data set comprising a plurality of training samples with known pathology scores for producing a predicted pathology score for each training sample and is compared against the ground-truth, [i.e., implicitly predicting at least one of a prognostic result or predictive result indicative of a trait of the lesion based on comparing the predicted pathology score against the ground-truth]).
Stavros et al and Yu et al are combinable because they are both concerned with pathology prediction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Stavros, based on using the Yu’s neural network for training the Stavros’ well-known feature scores, and the resulted combination would have been to produce the predicted pathology score for each training sample (Yu et al, Par. 0075), to thereby determining a stage of the disease, (Yu et al, Par. 0005). Further, [KSR type finding; e.g., "one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results”. Therefore, it would have been obvious to combine Stavros with Yu to obtain the invention as specified in the claim 1.

In regards to claim 2, the combine teaching Stavros et al and Yu et al as whole discloses the limitations of claim 1.


-- Gillies et al, (US-PGPUB 2016/0260211), discloses also the at least one of qualitative diagnostic biomarkers, semi-quantitative diagnostic biomarkers, prognostic biomarkers or monitoring biomarkers, (see at least: Par. 0081)

In regards to claim 3, the combine teaching Stavros et al and Yu et al as whole discloses the limitations of claim 2.
Furthermore, Yu et al discloses wherein the one or more processors are further configured to apply the feature scores to the classification model to obtain, as the semi-quantitative diagnostic result, one or more of the following: i) percentage likelihood of malignancy of a mass, ii) a likelihood of a clinical event, disease progression or reoccurrence, iii) molecular subtype, iv) histologic grade, v) degree of angiogenesis, vi) likelihood of lymph node metastasis, vii) assess the status of a disease or condition to find evidence of exposure to, or effects of, a medical product or environmental agent, viii) change in a patient condition (e.g. tumor size and volume), ix) indicator of an effect of a response to an exposure intervention, x) detect or confirm a disease or condition, xi) identify specific disease subtype, xii) possibility that mutations in genes are predictive of response to certain inhibitors, xiv) likelihood that ER and PR possible breast cancers respond to endocrine therapy, xv) possibility that dense breast tissue is predictive of 

In regards to claim 9, the combine teaching Stavros et al and Yu et al as whole discloses the limitations of claim 1.
Furthermore, Stavros et al discloses wherein the feature scores include a US boundary zone feature score and a US peripheral zone feature score, both of which are utilized by the classification model to obtain the at least one of the prognostic result or predictive result, wherein the feature scores are obtained from at least one of 1) the GUI as user inputs, 2) an automatic segmentation and image analysis performed by the one or more processors or 3) from a remote computing device or server, (Stavros-- see at least: Par. 0072-0079, internal, periphery and external findings may be used to classify a lesion, such that one or more features, (such as a US boundary zone feature score and a US peripheral zone), are graded on an ordinal scale from 0-6. Particular vectors of these feature scores have been shown to correlate with particular lesion classifications; and Par. 0124, discloses that  the diagnostic vector classification and support system may determine a predicted value for the specific features identified above, [i.e., wherein the feature scores include a US boundary zone feature score and a US peripheral zone feature score, both of which are utilized by the classification model to obtain the at least one of the prognostic result or predictive result]. Stavros et al further discloses in Par. 

In regards to claim 10, the combine teaching Stavros et al and Yu et al as whole discloses the limitations of claim 1.
Furthermore, Yu et al discloses wherein the predictive result defines a likelihood of malignancy (LOM), (see at least: Par. 0036-0037, the tumor object can be classified using a decision tree algorithm, a nearest neighbor algorithm or a support vector machine for predicting whether the tumor object is a malignant or benign tumor, [i.e., implicitly defines a likelihood of malignancy (LOM)]).
The combine teaching Stavros et al and Yu et al as whole does not expressly disclose a likelihood of malignancy having a value between 2% and 100%.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a likelihood of malignancy having a value between 2% and 100%. Applicant has not disclosed that having the likelihood of malignancy between 2% and 100%, provides an advantage, be used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the predicting the likelihood of malignancy based on tumor object classification using a decision tree algorithm, a nearest neighbor algorithm or a support vector machine, as though by Yu et al, or the claimed 10, where the likelihood of malignancy having a value between 2% and 

In regards to claim 11, the combine teaching Stavros et al and Yu et al as whole discloses the limitations of claim 2.
Furthermore, Yu et al discloses wherein the semi-quantitative diagnostic result is not a binary indication regarding whether to perform a biopsy or not perform a biopsy, (Par. 0003, Descriptive or semi-quantitative scoring systems may be used to grade and stage liver biopsy samples. For example, a traditional method of assessing the degree of fibrosis in a liver biopsy sample may involve giving the liver biopsy sample a grade ("absent", "mild", "moderate", or "severe”), [i.e., semi-quantitative diagnostic result is implicitly not a binary]).

In regards to claim 15, the combine teaching Stavros et al and Yu et al as whole discloses the limitations of claim 1.
Furthermore, Yu et al discloses wherein the predictive result represents a semi-quantitative diagnostic result, (Yu, see at least: Par. 0003, using descriptive or semi-quantitative scoring systems, [i.e., semi-quantitative diagnostic biomarkers]).
The combine teaching Stavros et al and Yu et al as whole does not expressly disclose a value for a likelihood of malignancy (LOM) along a range extending beyond 2% and 100%.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the semi-quantitative diagnostic 

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 1. As such, claim 19 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a computer implemented method”. However, Stavros et al discloses the computer implemented method, (see at least: Abstract, and Par. 0028, “method”).

Regarding claim 20 claim 20 recites substantially similar limitations as set forth in claim 2. As such, claim 20 is in rejected for at least similar rational.

Regarding claim 21, claim 21 recites substantially similar limitations as set forth in claim 3. As such, claim 21 is in rejected for at least similar rational.

In regards to claim 27, the combine teaching Stavros et al and Yu et al as whole discloses the limitations of claim 19.
Furthermore, Stavros discloses wherein the feature scores include a US boundary zone feature score and a US peripheral zone feature score, both of which are utilized by the classification model to obtain the at least one of the prognostic result or predictive result, (Stavros-- see at least: Par. 0072-0079, internal, periphery and external findings may be used to classify a lesion, such that one or more features, (such as a US boundary zone feature score and a US peripheral zone), are graded on an ordinal scale from 0-6. Particular vectors of these feature scores have been shown to correlate with particular lesion classifications; and Par. 0124, discloses that  the diagnostic vector classification and support system may determine a predicted value for the specific features identified above, [i.e., wherein the feature scores include a US boundary zone feature score and a US peripheral zone feature score, both of which are utilized by the classification model to obtain the at least one of the prognostic result or predictive result)

Regarding claim 28, claim 28 recites substantially similar limitations as set forth in claim 10. As such, claim 28 is in rejected for at least similar rational.

Regarding claim 29, claim 29 recites substantially similar limitations as set forth in claim 11. As such, claim 29 is in rejected for at least similar rational.

Regarding claim 33, claim 33 recites substantially similar limitations as set forth in claim 15. As such, claim 33 is in rejected for at least similar rational.
In regards to claim 55, the combine teaching Stavros et al and Yu et al as whole discloses the limitations of claim 1.
Furthermore, Stavros et al discloses wherein the first image is an OA image, (Stavros, see at least: Par. 0035-0036, obtaining a plurality of images of a volume of tissue produced by various imagining technologies including but not limited to MRI, CT Scan, X-ray, Ultrasound, Optoacoustic, [i.e., the first image is an OA image]; and at least a portion of the feature scores are in connection with at least the boundary zone and peripheral zone of the OA image, (Stavros, see at least: Par. 0072-0079, using the interior region and the peripheral region of a lesion to classify the lesion, and grading a plurality of features using a scale, such as an ordinal scale, where a vector formed from the separately graded features corresponds to a likely classification or diagnosis, such that a particular vectors of these feature scores have been shown to correlate with particular lesion classifications, [i.e., obtaining the vectors corresponding to the feature scores with respect to the interior region and the peripheral region of a lesion of the obtained US/OA image], (see at least: Par. 0072-0079).

Regarding claim 56, claim 56 recites substantially similar limitations as set forth in claim 55. As such, claim 56 is in rejected for at least similar rational.

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al, and Yu et al, as applied to claim 1; and further in view of “An et al”, (US-PGPUB 2015/0342540)

In regards to claim 4, the combine teaching Stavros et al and Yu et al as whole discloses the limitations of claim 2.
Furthermore, Yu et al discloses a memory for storing the classification model, (see at least: Par. 0034, computer system implicitly includes a memory for storing the classification model).
The combine teaching Stavros et al and Yu et al as whole does not expressly 
disclose that the classification model defining a nonlinear relation between a combination of the feature scores and a positive predictive value of the at least one of the prognostic result or predictive result.
However, An et al discloses the classification model defining a nonlinear relation between a combination of the feature scores and a positive predictive value of the at least one of the prognostic result or predictive result, (see at least: Par. 0080-0082, the signal metrics performance analyzer 512 can calculate for each signal metrics (M.sub.i) a respective individual risk score (R.sub.Mi) using a probability model (f) and one or more of the predicted hazard ratio (R.sub.H), the predicted sensitivity (Se), the predicted specificity (Sp), the positive predictive value (PPV), and the CRI calculator circuit 514, “classification model”, can compute the CRI using a linear or nonlinear combination of the risk scores (R.sub.Mi), [i.e., feature scores], associated with respective signal metrics, [i.e., positive predictive value of the at least one of the prognostic result or predictive result]).
Stavros et al and Yu et al and “An et al” are combinable because they are all concerned with pathology prediction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Stavros et al and Yu et al, to nonlinear combination of the risk scores (R.sub.Mi) associated with respective signal metrics, (“An et al”, Par. 0082)

Regarding claim 22, claim 22 recites substantially similar limitations as set forth in claim 4. As such, claim 22 is in rejected for at least similar rational.

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al, and Yu et al, and “An et al”, as applied to claim 4 above; and further in view of Gilhuly, (US-PGPUB 2010/0081963)

In regards to claim 5, the combine teaching Stavros et al, and Yu et al, and “An et al” as whole discloses the limitations of claim 4.
The combine teaching Stavros et al, and Yu et al, and “An et al” as whole does not expressly disclose wherein the nonlinear relation represents a sigmoidal curve.
However, Gilhuly discloses wherein the nonlinear relation represents a sigmoidal curve, (see at least: Par. 0086, the Sigmoidal relationships, being nonlinear).
Stavros et al, Yu et al, “An et al”, and Gilhuly are combinable because they are all concerned with pathology prediction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Stavros et al, Yu et al, and “An et al”, to use the sigmoidal curve, as though by Gilhuly, in order to capture the nonlinear relationship between a features of interest.

Regarding claim 23, claim 23 recites substantially similar limitations as set forth in claim 5. As such, claim 23 is in rejected for at least similar rational.

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al, and Yu et al, as applied to claim 1; and further in view of Gillies et al, (US-PGPUB 2016/0260211). 

In regards to claim 7, the combine teaching Stavros et al and Yu et al as whole discloses the limitations of claim 2.
The combine teaching Stavros et al and Yu et al as whole does not expressly disclose wherein the one or more processors are further configured to obtain at least one of a maximum diameter of a mass or a depth to a posterior margin of the mass, and apply the at least one of the maximum diameter or depth to the posterior margin of the mass, to the classification model, to obtain the at least one of the prognostic result or predictive result.
However, Gillies et al discloses wherein the one or more processors are further configured to obtain at least one of a maximum diameter of a mass or a depth to a posterior margin of the mass, and apply the at least one of the maximum diameter or depth to the posterior margin of the mass, to the classification model, to obtain the at least one of the prognostic result or predictive result, (see at least: Par. 0104, the focus has been to describe the tumor with many features using different categories: size (volume, diameter, border length), shape (shape index, compactness, asymmetry), boundary region (border length, spiculation), relation to the lung field, image intensity based 
Stavros et al and Yu et al and Gillies et al are combinable because they are all concerned with pathology prediction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Stavros et al and Yu et al, to classify the tumor object based on the features using different categories, as though by Gillies et al, in order to diagnose tumors in a subject, (Gillies et al, Abstract, line 1).

Regarding claim 25, claim 25 recites substantially similar limitations as set forth in claim 7. As such, claim 25 is in rejected for at least similar rational.

Claims 18 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al, and Yu et al, as applied to claim 1; and further in view of Nearing et al, (US-PGPUB 2015/0272462)

In regards to claim 18, the combine teaching Stavros et al and Yu et al, as whole discloses the limitations of claim 7.

However, the combine teaching Stavros et al and Yu et al, as whole does not expressly disclose determining as the at least one of the prognostic result or predictive result, at least one of false negative ratio, likelihood of malignancy, confidence interval, BI-RADS conversion bars, assignment of a BI-RADS category or assignment of a BI-RADS subcategories.
Nearing discloses a confidence interval as the at least one of the prognostic result or predictive result, (see at least: Par. 0055).
Stavros et al and Yu et al and Nearing et al are combinable because they are all concerned with pathology prediction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Stavros et al and Yu et al, to use the confidence interval, as though by Nearing et al, in order to yield highly predictive results in terms of assessing diseases, (Par. 0055)

Regarding claim 36, claim 36 recites substantially similar limitations as set forth in claim 18. As such, claim 36 is in rejected for at least similar rational.




Allowable Subject Matter
Claims 6, 8, 12-14, 16-17, 24, 26, 30-32, 34-35, and 37-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 6, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the sigmoidal curve has initial, intermediate and final portions, the initial portion corresponding to low positive predictive values (PPVs) for a select combination of the feature scores and exhibiting a first slope increasing at a first rate over the initial portion, the intermediate portion corresponding to intermediate values for the select combination of the feature scores and exhibiting a second slope increasing at a second rate over the intermediate portion, the final portion corresponding to high values for the select combination of the feature scores and exhibiting a third slope decreasing at a third rate over the final portion, the second slope and second rate being greater than the first slope and first rate, respectively”

The relevant prior art of record, Stavros et al, (US-PGPUB 2016/0343132), discloses a system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: a display, (107 in Fig. 1), configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the 

An additional prior art of record, Gilhuly, (US-PGPUB 2010/0081963) the sigmoidal curve, where the Sigmoidal relationships between features being nonlinear; but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

With respect to claim 8, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  


The closest prior art of record, Gillies et al, (US-PGPUB 2016/0260211), discloses wherein the one or more processors are further configured to obtain at least one of a maximum diameter of a mass or a depth to a posterior margin of the mass, and apply the at least one of the maximum diameter or depth to the posterior margin of the mass, to the classification model, to obtain the at least one of the prognostic result or predictive result, (see at least: Par. 0104, the focus has been to describe the tumor with many features using different categories: size (volume, diameter, border length), shape (shape index, compactness, asymmetry), boundary region (border length, spiculation), relation to the lung field, image intensity based features (mean, standard deviation, average air space, deviation of airspace, energy, entropy, skewness etc.) and transformed texture descriptors (wavelet transform: entropy and energy and laws features), [i.e., obtain at least one of a maximum diameter of a mass or a depth to a posterior margin of the mass]. Gillies et al further discloses in Par. 0006, that the tumor object can be classified using a decision tree algorithm, a nearest neighbor algorithm or a support vector machine, [i.e., implicitly apply the at least one of the maximum diameter or depth to the posterior margin of the mass, to the classification model, to obtain the at least one of the prognostic result or predictive result]); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations.
With respect to claim 12, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the feature scores include a US internal zone sound transmission feature score, the memory configured to store the classification model, the classification model configured to overweight the US internal zone sound transmission feature score with respect to at least one other US feature score to obtain, as a prognostic result, an indication of lymph node metastasis, the classification model configured to recognize that shadowing in the US internal zone is indicative of an increased risk of lymph node metastasis, while enhanced sound transmission is indicative of a lowered risk of lymph node metastasis”.

The relevant prior art of record, Stavros et al, (US-PGPUB 2016/0343132), discloses the obtaining feature scores in connection with at least the boundary zone and peripheral zone of the first image, (Par. 0072-0079); and outputting the at least one of the prognostic result or predictive result, (see at least: Par. 0046-0047), (see the rejection of claim 1 above, for more details); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations)

With respect to claim 13, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  


The relevant prior art of record, Stavros et al, (US-PGPUB 2016/0343132), discloses the obtaining feature scores in connection with at least the boundary zone and peripheral zone of the first image, (Par. 0072-0079); and outputting the at least one of the prognostic result or predictive result, (see at least: Par. 0046-0047), (see the rejection of claim 1 above, for more details); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations)

With respect to claim 14, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the feature scores include an indication of an extent to which ducts and/or lobules are disproportionately enlarged relative to a reference, the classification model accounting for the extent of the enlargement of the ducts and/or lobules when outputting the prognostic result”

but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

With respect to claim 16, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the one or more processors are further configured to obtain an initial BI-RADS rating based on non-OA images, wherein the semi-quantitative diagnostic result includes a determination of whether to at least one of i) downgrade the initial BI-RADS rating or ii) modify the initial BI-RADS rating to add a sub-categorization”

The relevant prior art of cord, Park et al, (US-PGPUB 2016/0022238), discloses an imaging diagnosis aiding apparatus, such as an ultrasound image acquired in real time by an ultrasound probe, in which medical images may constitute a consecutive sequence of images, in which a medical image features are lesion features classified according to the BI-RADS lexicon; but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Regarding claim 17, claim 17 is in condition for allowance for at least its dependency from claim 16.

Regarding claim 24, claim 24 recites substantially similar limitations as set forth in claim 6. As such, claim 24 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 26, claim 26 recites substantially similar limitations as set forth in claim 8. As such, claim 26 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 30, claim 30 recites substantially similar limitations as set forth in claim 12. As such, claim 30 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 31, claim 31 recites substantially similar limitations as set forth in claim 13. As such, claim 31 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 32, claim 32 recites substantially similar limitations as set forth in claim 14. As such, claim 32 is in condition for allowance, for at least similar reasons, as stated above.
Regarding claim 34, claim 34 recites substantially similar limitations as set forth in claim 16. As such, claim 34 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 35, claim 35 is in condition for allowance for at least its dependency from claim 34.

With respect to claim 37, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the indicia displayed includes a graphical-indicia than extends from 0% false negative ratio (FNR) to 100% likelihood of malignancy (LOM), the graphical indicia separated at a select FNR level into a first segment corresponding to predicted FNR and a second segment corresponding to predicted LOM”.

The closest prior art of record, Stavros discloses a system, (see at least: Fig. 1, and Par. 0038), comprising: a graphical user interface (GUI) configured to receive user inputs, ((GUI), (see at least: Fig. 6, and Par. 0113, the operator is presented with a graphical user interface ("GUI") such as the interface reflected in FIG. 6. Further, Par. 0037-0038, disclose receiving user inputs); memory configured to store program instructions, and to store at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), (see at least: Par. 0035-0036, obtaining a plurality of images of a volume of tissue and spatially one or more processors configured to execute the programmable instructions, (Par. 0034, the general purpose computer implicitly comprises one or more processors), to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion based on feature scores related to at least one of an internal zone, a boundary zone or a peripheral zone of the ROI in the first image, (see at least: Par. 0072-0079, the interior region and the peripheral region of a lesion may be used to classify the lesion, and a plurality of features may graded using a scale, such as an ordinal scale, where a vector formed from the separately graded features corresponds to a likely classification or diagnosis, such that a particular vectors of these feature scores have been shown to correlate with particular lesion classifications, [i.e., implicitly obtaining at least one of a prognostic result or predictive result indicative of a trait of the lesion based on feature scores related to at least one of an internal zone, a boundary zone or a peripheral zone of the ROI in the first image); and a display configured to display indicia indicative of the at least one of the prognostic result or predictive result, (see at least: Par. 0143, a classification vector is formed by the scoring of each feature, where the classification vector corresponds to a prediction of the classification for the lesion, [i.e., generating at least one of the prognostic result or predictive result]. Further, in Par. 0046-0047, the diagnosis supports sub-system 105 causes the display device 107 to highlight or otherwise annotate portions of images of the volume that the diagnosis supports sub-system 105 used to evaluate each feature in the volume. The diagnosis displaying the indicia indicative of the at least one of the prognostic result or predictive result; Stavros to teach or suggest, either alone or in combination with the other cited references, wherein the indicia displayed includes a graphical-indicia than extends from 0% false negative ratio (FNR) to 100% likelihood of malignancy (LOM), the graphical indicia separated at a select FNR level into a first segment corresponding to predicted FNR and a second segment corresponding to predicted LOM.

A further prior art of record, Bharat et al, (US-PGPUB 2021/0259660), (based on Prov. No. 62/691,688, filed on June 29, 2018), discloses displaying indicia including a graphical-indicia, (see at least: Figs. 4-5, and Par. 0049-0050, the potential malignant tissue locations 420 can be color-coded according to the malignancy likelihoods. For example, a color scheme 430 can use a first color (e.g., green) to represent a low malignancy likelihood and gradually transition); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the indicia displayed includes a graphical-indicia than extends from 0% false negative ratio (FNR) to 100% likelihood of malignancy (LOM), the graphical indicia separated at a select FNR level into a first 

Regarding claims 38-45, claims 38-45 are allowable in view of their dependency from claim 37.

With respect to claim 46, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the indicia displayed includes a graphical-indicia than extends from 0% false negative ratio (FNR) to 100% likelihood of malignancy (LOM), the graphical indicia separated at a select FNR level into a first segment corresponding to predicted FNR and a second segment corresponding to predicted LOM”.

The closest prior art of record, Stavros discloses a method, comprising: under control of one or more processors configured with program instructions, (Par. 0034, the general-purpose computer implicitly comprises one or more processors), for: providing a graphical user interface (GUI) configured to receive user inputs related to at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), (see at least: Par. 0035-0036, obtaining a plurality of images of a volume of tissue and spatially aligns the images, including images produced by various imagining technologies including but not limited to MRI, CT Scan, X-ray, Ultrasound, Optoacoustic; and Par. 0037-0038, disclose receiving user inputs. obtaining at least one of a prognostic result or predictive result indicative of a trait of the lesion based on feature scores related to at least one of an internal zone, a boundary zone or a peripheral zone of the ROI in the first image, (see at least: Par. 0072-0079, the interior region and the peripheral region of a lesion may be used to classify the lesion, and a plurality of features may graded using a scale, such as an ordinal scale, where a vector formed from the separately graded features corresponds to a likely classification or diagnosis, such that a particular vectors of these feature scores have been shown to correlate with particular lesion classifications, [i.e., implicitly obtaining at least one of a prognostic result or predictive result indicative of a trait of the lesion based on feature scores related to at least one of an internal zone, a boundary zone or a peripheral zone of the ROI in the first image); and displaying indicia indicative of the at least one of the prognostic result or predictive result, (see at least: Par. 0143, a classification vector is formed by the scoring of each feature, where the classification vector corresponds to a prediction of the classification for the lesion, [i.e., generating at least one of the prognostic result or predictive result]. Further, in Par. 0046-0047, the diagnosis supports sub-system 105 causes the display device 107 to highlight or otherwise annotate portions of images of the volume that the diagnosis supports sub-system 105 used to evaluate each feature in the volume. The diagnosis support sub-system 105 may then solicit the user's evaluation of the feature or other input, and the user may use the sub-system 105's annotating to reach the user's own conclusions about each feature, where the user may correct or augment one of the boundary curves used to define the periphery of the lesion and the diagnosis displaying indicia indicative of the at least one of the prognostic result or predictive result; Stavros to teach or suggest, either alone or in combination with the other cited references, wherein the indicia displayed includes a graphical-indicia than extends from 0% false negative ratio (FNR) to 100% likelihood of malignancy (LOM), the graphical indicia separated at a select FNR level into a first segment corresponding to predicted FNR and a second segment corresponding to predicted LOM.

Regarding claims 47-54, claims 47-54 are allowable in view of their dependency from claim 46.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            02/22/2022